A. J. WALKER, C. J.
1. The plaintiff having seized the boat under an order in a detinue suit, could not legally have retained the boat for a longer time than ten days. The provisions of the Code are plain to that effect. — Revised Code, §§ 2593, 2594. The law upon the subject is not affected by the act of 8th February, 1861, or of 10th December, 1861. — Pamphlet Acts, Called Session of 1861, p. 3 ; Pamphlet Acts, Regular Session of 1861, p. 33.
2. The charge requested would have made the defendant liable for keeping the boat longer than ten days, upon the ground that he “insisted” upon the detention of the same *125for a longer period. Now, there was'evidence conducing to show that the defendant, through his attorney, “insisted” upon the plaintiffs keeping the boat, upon the ground of its being his legal duty to do so, carefully abstaining from making any personal request. The charge requested would have subjected the defendant to liability upon this state of facts. Both parties must be presumed to know the law, and no liability to action at law could arise from any erroneous statement of the law, or definition of duty under the law, or insisting upon a line of conduct as a legal duty,' when, in fact, it was not. — Townsend & Millikin v. Cowles, 31 Ala. 428; S. C. 37 Ala. 77.
Affirmed.